Citation Nr: 1244290	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  02-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for chronic myelogenous leukemia (CML). 



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1990. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2002 rating decision rendered by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for hepatitis C and for CML. 

In December 2003 and February 2005, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development and readjudication. 

In October 2005, the Board issued a decision denying the Veteran's service connection claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In a December 2006 Order, the Court remanded the Board's decision pursuant to the terms of a Joint Motion for Remand (JMR).  Thereafter, the Board remanded these matters to the RO via the AMC in November 2007 for additional development consistent with the December 2006 JMR.

In July 2009, the Board issued another decision denying the Veteran's claims which the Veteran appealed to the Court.  In a Memorandum Decision dated March 23, 2011, the Court remanded both claims to the Board for consideration of additional issues.

In February 2012, the Board forwarded the Veteran's claims folder to the Veterans Health Administration (VHA) for expert medical opinion on the issue of entitlement to service connection for CML.  The opinion received, dated March 30, 2012, was provided to the Veteran and his representative on April 27, 2012.  The Veteran and his representative were also provided with an additional 60 days to present further evidence and/or argument in this case.

The Board observes that, on May 24, 2009, the Board fully responded to a request from the Veteran's counsel for copies of all documents in the claims folder.  The only relevant information received since that date consists of the Board's VHA opinion request and the VHA opinion received, both of which have been provided to the Veteran's counsel.

In November and December 2012, the Veteran's counsel submitted additional evidence in support of the claims and waived RO review of this evidence in the first instance.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's only known risk factor for contracting hepatitis C occurred during active service; resolving reasonable doubt in favor of the Veteran, the Veteran's hepatitis C is deemed to have been contracted during active service.

2.  The Veteran's CML, which first manifested many years after service discharge, is not causally related to events, disease, or injury during military service, including his presumed benzene exposure. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  The criteria for establishing entitlement to service connection for CML have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. 

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," despite the lack of any scientific evidence so documenting.  The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C. 

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), precluded service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98. 

Service connection may presumed, for certain chronic diseases, such as leukemia, which are manifested to a compensable degree (10 percent for leukemia) within a prescribed period after discharge from service (one year for leukemia), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702  are as follows: 

(1) The testimony is based upon sufficient facts or data;
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Hepatitis C

The Veteran contends that he developed hepatitis C as a result of events during his active military service.  In particular, the Veteran alleges exposure to the hepatitis C virus via inoculations by a non-sterilized air gun.  He also reports that, due to lack of supplies while stationed in Thailand, he had shared razors with fellow servicemates.  He describes blood exposure on many occasions when bandaging soldier cuts.  He also reports engaging in unprotected sex while in the military.  He denies any postservice exposure to hepatitis C risk factors.

Service treatment records (STRs) are silent as to any findings, complaints, or diagnoses of hepatitis C.  The Veteran's May 1970 service entrance examination report revealed normal findings.  The Veteran received counseling on venereal disease prevention in March and April 1972.  Treatment notes dated in March 1972 detailed treatment for gram-negative intracellular diplococci (GNID).  The Veteran was treated for non-specific urethritis (NSU) and herpes progenitalis in April 1972.  Treatment notes dated in July, September, and November 1976 detail additional treatment for GNID and NSU.  An October 1979 treatment record reflected findings of gonococci (GC) urethritis. 

Laboratory results showed elevation of SGOT (serum glutamic oxalo-acetic transaminase) and SGPT (serum glutamate pyruvate transaminase) in March and April 1986.  Hepatitis panel testing yielded all nonreactive findings.  An April 1986 radiologic consultation request for a hepatic ultrasound detailed that the Veteran had a history of ETOH (alcohol) use and increased SGOT times three months with no symptoms.  An April 1986 treatment note from a French hospital, included in the Veteran's STRs, detailed that the Veteran came to the emergency department spontaneously and was treated for hepatic symptoms.  A chest X-ray, microscopic results of urine, and all hepatology and amylase results were noted to be normal.  Hospital admission was proposed for follow up by the gastroenterology department.  However, the Veteran refused immediate involuntary admission. 

A July 1989 record detailed that the Veteran's medical records had been reviewed and it was determined that a physical examination for his service retirement was not required.  A July 1989 Report of Medical History noted the Veteran was treated for non-specific urethritis in 1975 and 1976 with good results. 

Service personnel records (SPRs) reflect the Veteran's documented military occupational specialty (MOS) as Vehicle Operations Supervisor.

Private treatment records dated in September 1993 from J. D. W., M.D. noted that the Veteran stopped drinking alcohol in 1992.  Lab results dated in September 1993 and May 1994 reflected high liver findings.  Lab results from this provider also include multiple abnormal liver function tests with elevated SGOT and SGPT levels beginning in March 1996.  Other lab tests dated in May and July 1996 revealed reactive Hepatitis C antibody. 

Treatment notes dated in July 1996 from Gaston Internal Medicine Clinic listed an impression of possible hepatitis C.  Notably, the Veteran denied an awareness of how he may have contracted hepatitis C.  A July 1996 liver needle biopsy report from Gaston Memorial revealed findings consistent with chronic persistent hepatitis.  Treatment notes dated in August and December 1996 from Gaston Internal Medicine Clinic listed an impression of hepatitis C with chronic, persistent hepatitis.  

An October 1996 treatment record from the Carolina Clinic for GI and Liver Diseases included the Veteran's denial of "all known risk factors for hepatitis C, including intravenous drug use, tattoos, needle exposure or transfusions."  However, it was noted that the Veteran did have several episodes of unprotected intercourse over his early life in many parts of the world.  The examiner provided an assessment of "Hepatitis C, without reported risk factors."

A July 1999 treatment record from University Medical Associates noted an initial assessment of "Hepatitis C, unknown because of little information."  However, the phrase "unknown because of little information" was later crossed out without any explanation.

In a September 2002 statement, Dr. R.D.B., noted a diagnosis of hepatitis C and indicated that that hepatitis C can be contracted and lay dormant for possibly up to 30 years before a patient becomes symptomatic.

In a March 2004 VA examination report, the VA examiner noted that the Veteran had a history of hepatitis C from 1996, for which he did not receive treatment.  It was also noted he had no history of blood transfusions, tattoos, exposure to others with hepatitis, yellow jaundice, or IV (intravenous) drug use, though he did acknowledge having unprotected sexual intercourse with prostitutes in the early 1970s and having two episodes of treated gonorrhea during service.  The examiner, who noted that he had reviewed the Veteran's claims file before the examination, opined that it was not possible to say when the Veteran was infected with the hepatitis virus without resorting to unfounded speculation. 

In the December 2006 JMR, it was noted that the Board should consider whether a new medical opinion was required for this matter. 

In a May 2007 statement, the Veteran's attorney noted that the Veteran had multiple in-service risk factors for hepatitis C including exposure to blood when helping other soldiers who hurt themselves in the transportation area, sharing razors, having unprotected sex, and obtaining immunizations via an air gun.

In a June 2008 VA medical opinion, a VA physician and infectious diseases specialist acknowledged and discussed the Veteran's in-service elevated liver function findings as well as his post-service diagnosis and treatment for hepatitis C.  The physician indicated that there was no way to really know whether the Veteran's in-service 1986 presentation was actually from hepatitis C, as the findings were actually more consistent with alcoholic hepatitis.  He noted that there was no way of actually documenting whether the Veteran had hepatitis C in service without him having a formal biopsy showing a persistent hepatitis consistent with viral source and/or a better clinical presentation listing some type of symptoms consistent with hepatitis rather than just a complaint of hepatitis. 

In a June 2008 addendum notation, the VA physician again opined that he could not resolve this issue without resorting to mere speculation, as there was actually no adequate documentation of the Veteran's hepatitis presentation to be able to say what it was actually from and there was not really a test for hepatitis C at that time during the Veteran's service. 

Notably, the VA physician did not address whether the Veteran's reported hepatitis C risk factors experienced during service was the potential cause of his current hepatitis C.

Upon consideration of the foregoing, and after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for hepatitis C have been met. 

As acknowledged by VA, engaging in high-risk sexual activity is medically recognized as a risk factor for contracting hepatitis C.  VBA Training Letter 211A (01-02) (April 17, 2001).  The Veteran's STRs document his treatment for sexually transmitted disease on multiple occasions.  In particular, GNID in March 1972, NSU and herpes progenitalis in April 1972, and GNID and NSU in July, September, and November 1976.  

The Board next observes that there is no credible evidence of record of the Veteran's pre-service or post-service exposure to a hepatitis C risk factor.

The Board further observes that, during service, the Veteran was treated for hepatic symptoms of unknown etiology.  As noted by the Court in the March 2011 Memorandum Decision, hepatitis C is a type of viral infection that was not identified until 1989.

Accordingly, the record reflects that the Veteran's only known risk factor for contracting hepatitis C (unprotected sex) occurred during active military service.  This service included treatment for hepatitis symptoms of unknown cause in a time period when the hepatitis C virus was unknown to medical science.  Although the service records do not directly document the onset of hepatitis C during service, the Board finds that a reasonable inference can be drawn that the Veteran's hepatitis C was incurred in service as the evidence reflects that the Veteran's only risk factor for contracting hepatitis C occurred during service.

Given the foregoing, the elements have been met for the award of service connection for hepatitis C.  Accordingly, the Board grants the Veteran's claim of entitlement to service connection for hepatitis C.

CML

The Veteran asserts that his currently diagnosed CML results from his inservice exposure to benzene.  He has described military duties working in a motor pool which involved exposure to gasoline, tires, lubricants, plastics and dyes.  He also reports exposure to fuel fumes while working near a flight-line.

The Veteran has submitted articles which describe benzene as a product derived from coal and petroleum.  The chemical is found in products such as gasoline, fuels, tobacco smoke, industrial emissions, glues, paints, furniture wax and detergents.  Benzene is described as a known human carcinogen with long-term exposure possibly having an adverse impact on bone marrow and blood production.  Benzene has been reported as causing various types of leukemia, lymphoma and blood diseases.  The Department of Health and Human Services has advised that long-term exposure to high levels of benzene can cause leukemia.  Benzene exposure could occur by vapor inhalation or skin absorption. 

The Veteran's STRs are silent as to any findings, complaints, or diagnoses of CML.  Service personnel records (SPRs) indicate that the Veteran served as a vehicle operator, or supervised other vehicle operators.

Private treatment records, including oncology records dated in April 1998 from Carolinas Medical Center and University Oncology Associates, reflect the initial diagnosis of CML and its treatment.  An April 1998 surgical pathology report for a blood and bone marrow biopsy listed a diagnosis of myelo-proliferative disorder consistent with chronic granulocytic leukemia. 

Additional private treatment notes from multiple treatment providers, including University Medical Associates, D.M., M.D., Piedmont Oncology Specialists, University Oncology Associates, and UNC Healthcare, detail continued treatment for CML for the time period from 1999 to 2005. 

In support of his claim, the Veteran has submitted several medical opinions from Dr. R.D.B. in support of his claim.  Originally, a September 2002 letter from Dr. R.D.B. reported the Veteran as being diagnosed with CML, which was described as an acquired injury to the DNA of stem cell in his marrow.  Dr. R.D.B. indicated that it was "undetermined" "what caused [the Veteran] to develop this disease."

A December 2002 letter from Dr. R.D.B. reported his recent awareness of the Veteran's 20-year service history of benzene exposure along with the literature concerning the consequences of long-term benzene exposure.  Dr. R.D.B. then stated that "[i]t is unclear as to what the cause of [the Veteran's] disease was, however, he has provided me with some interesting information which may have some link to his development of the disease."

A March 2003 letter from Dr. R.D.B. reported that CML was an acquired rather than inherited disease.  It was emphasized that the Veteran's only known carcinogen exposure occurred during service and "[therefore, the likeliness that his disease came from the benzene exposure is high given the known effects that benzene can cause."

A December 2003 SSA disability determination report indicated that the Veteran was awarded benefits based on a primary diagnosis of leukemia with a disability onset date of February 3, 2000. 

In a March 2004 VA examination report, the VA examiner indicated the Veteran had a history of CML, which was originally diagnosed in April 1998, and had a history of anemia in the past.  The Veteran reported being near benzene during his in-service job as a truck driver, but indicated that he actually did not work with benzene at any time.  The examiner, who noted that he had reviewed the Veteran's claims file before the examination, indicated that the etiology of chronic myelogenous leukemia is not known and commented that his conclusion could be verified by resorting to any medical text book.  The examiner further opined that there was no evidence that benzene exposure or other agents can cause CML and indicated that the cause of chronic myelogenous leukemia at present is unknown.  He concluded that to state that CML was related to benzene exposure was to resort to unfounded speculation. 

An April 2007 letter from Dr. R.D.B. noted that there were documented cases that benzene was a known carcinogen which could cause blood-related cancers, such as leukemia, to those exposed on a regular basis.  At this time, Dr. R.D.B. opined that "[due to these findings I believe that it is at least as likely as not that [the Veteran's] work in the Air Force involving benzene exposure was a cause of his development of CML."

The Veteran has also submitted internet research information discussing the nature and dangers of exposure to high levels of benzene.  This information indicates that benzene is a colorless liquid with a sweet odor, a chemical widely used and formed from both natural processes and human activities.  One article noted that benzene was most closely linked to acute myelogenous leukemia (AML).  There was no statistical association reported between benzene exposure and CML.

Another article published by the National Benzene Lawyers lists CML among the leukemia diseases potentially caused by benzene exposure.  No specific information regarding CML and benzene exposure is provided.  

An article entitled "Benzene exposure causes Chronic Myelogenous Leukemia" reports that benzene causes various types of leukemia, lymphoma and blood diseases.  This article does not cite any specific sources supporting the premise that benzene exposure causes CML.

Another article cited a 1997 study prepared at the University of North Carolina School of Public Health, where researchers concluded that benzene was linked to many forms of leukemia, including acute myelogenous leukemia, as well as acute and chronic lymphocytic and myeloid leukemia.  CML was not cited in this reference.

In November 2008, an opinion was obtained from the Chief of Hematology/Oncology of the Durham VA Medical Center.  This physician cited the information provided by the Veteran as well as the opinions of Dr. Butler.  This physician also referred to two specific studies regarding the relationship between benzene exposure and CML.  In pertinent part, this physician provided the following explanation:

... It is clear that carcinogens are epidemiologically and etiologically associated with specific types of malignancies, not all forms of malignancy.  Among the published epidemiological studies of benzene and leukemia reviewed in the papers cited above, there are none that show a statistically significant association of benzene with CML when CML is considered separately from other malignancies (particularly AML).  Further, mechanistic data does not support a causative association.  CML is caused by a chromosomal translocation.  Chromosomal translocations are associated with some carcinogens (such as irradiation), but benzene is not a genotoxic agent and has not been shown to cause any type of chromosomal translocation, let alone the specific one found in CML.

Thus, I conclude that [the Veteran's CML] is less likely as not caused by exposure to benzene during his uniformed service.

Thereafter, the Veteran submitted additional medical articles in support of his claim.  One article from cancernetwork.com stated that chemical exposure has not been associated with a greater risk of CML "except for the use of benzene."  Another article from Wiley InterScience asserts that benzene and benzene-containing products are "significantly related to morbidity and mortality from CML."  Another article from the Montana Department of Public Health and Human Services, which cites to an article located at http://www.atsdr.cdc.gov/toxprofiles/tp3.html, states that there is a "well-documented" association of "increased risk" between occupational benzene exposure and CML.  It is also noted that smoking was a suspected risk factor for adult CML.

The record also reflects that the Veteran has a history of smoking up to 2 packs of cigarettes per day for 22 to 23 years.  See private clinical record dated September 16, 1993.

Based upon the above information, the Board sought a VHA opinion from an expert in hematology and oncology.  The opinion obtained, dated March 31, 2012, states as follows:

I have been requested to render an opinion regarding an appeal by the appellant in regard to a request for service connection in relation to chronic myelogenous leukemia (CML) and potential exposure to benzene.

I have reviewed the appellant's VBA case file.  He served in active duty from June 1970 to June 1990 in the Air Force.  During that time, he worked in an environment where he was exposed to hazards that usually contain benzene, such as gasoline and other petroleum-based products.  He was subsequently diagnosed with CML in 1998.  The records indicate he has had fatigue during the time of therapy for CML.

The appellant has submitted written materials to try to support his claim that benzene caused his CML.

Dr. [R.D.B.] is an oncologist that has written letters on behalf of the appellant.  These letters were from September 2002, December 2002, March 2003, and April 2007.  In the letter from April 2007, Dr. [R.D.B.] noted that there were documented cases where benzene was a known carcinogen that could cause blood-related cancers.  He concluded that the appellant's CML was at least as likely as not related to benzene exposure.

In November 2008, the Chief of the Hematology/Oncology Section at the Durham VA Medical Center rendered an opinion on the matter of the relationship between CML and benzene exposure as requested at that time.  He provided references and abstracts for three published articles on the topic.  He concluded that it was less likely than not that the patient's CML was related to benzene exposure.

Since then, the appellant has submitted additional written material in support of his claim.  The first is an article from a chapter titled "Chronic Myelogenous Leukemia" by Cortes et al in the book Cancer Management: A Multidisciplinary Approach.  However, in looking at the chapter, this statement has no specific reference to a research or review article with data that shows statistical significance.  The second article states there is a "well-documented" association of "increased risk" between benzene exposure and CML and is from the Montana Department of Public Health and Human Service that refers to http://atsdr.cdc.gov/toxprofiles/tpc.html.  I reviewed this document, which was dated from 2007.  Searching the document for CML and benzene, it actually refers to the following article: Raabe GK, Wong O. 1996. Leukemia mortality by cell type in petroleum workers with potential exposure to benzene.  Environ Health Perspect 104(Suppl 6): 1381-1392.  They state no increased risk was found for the association of CML and benzene.  Other references to leukemia in the document dot no seem to parse out CML.  The third document is by Myron Mehlman: Dangerous and cancer causing properties of products and chemicals in the oil refining and petrochemical industries.  Part XXX: Causal relationship between chronic myelogenous leukemia and benzene-containing solvents.  Ann N Y Acad Sci. 2006 Sep; 1076: 110-9.  The author reviews the literature up to 2006 on the association of benzene and CML.  Most of the studies quoted are of small groups of patients and it is hard to make a statistical correlation.  He does refer to one paper where there was a statistically significant increase in risk of CML in benzene-exposed subjects: Adegoke OJ, Blair A, Shu XO, Sanderson M, Jin F, Dosemeci M, Addy CL, Zheng W.  Occupational history and exposure and the risk of adult leukemia in Shanghai.  Ann Epidemiol. 2003 Aug;13(7):485-94.  Here the odds ratio was 2.5 for elevated risk of CML in patients exposed to benzene.

Since these articles have been published, other analyses have been published.  Lamm et al. published Chronic myelogenous leukemia and benzene exposure: a systematic review and meta-analysis of the case-control literature.  Chem Biol Interact. 2009 Dec 10;182(93-7.  Epub 2009 Aug 18.  They found six case-control studies in the literature looking at job histories, job-exposure matrices, and industrial hygiene data.  The pooled odds ratio for the association between CML and benzene was 1.003 (confidence interval 0.94- 1.07, p=0.98).  It was the authors' conclusion that "chronic myelogenous leukemia does not appear to be related to benzene exposure.["]  Another article was published by Khalade et al.: Exposure to benzene at work and the risk of leukemia: a systematic review and meta-analysis.  Environ Health. 2010 Jun 28;9:31.  They calculated that the summary-effect estimate for CML was 1.05 (95% confidence interval, 0.83-1.34).  The authors concluded that the meta-analysis "indicated a lack of association between benzene exposure and the risk of CML."

For the purposes of this opinion, I was asked to consider the appellant's presumed exposure to benzene, the first medical evidence of CML in 1998, the appellant's smoking history and the fact that inservice smoking is not an acceptable basis to award.  There is no reason to doubt that the patient may have had some exposure to benzene if he was around petroleum products.  The article cited above from Adegoke et al. showed the association in ever exposed patients, so defining the degree of exposure in response to that article is not of significant consequence.  The charts support the diagnosis of CML in 1998.  Smoking has been associated with CML, but the association is likely not strong enough to preclude other causative factors.

I was also asked to consider the information of record discussing potential known causes of CML, validity of the November 2008 VA examiner opinion that benzene is not a genotoxic agent, and any additional treatise articles.  The November 2008 VA examiner opinion was correct based on the articles he cited with regard to the association between CML and benzene.  However, there have been some studies that purport to demonstrate genotoxicity from benzene.  A representative example is by Redkhadevi et al.: Genotoxicity in filling station attendants exposed to petroleum hydrocarbons.  Ann Occup Hyg 2010 Nov;54(8):944-54.  Epub 2010 Oct 18.  So, ongoing research does not support that there is no possible link between benzene and genotoxicity.  The appellant did provide an article since that was not cited in the November 2008 VA examiner opinion.  This article shows some evidence, but is weak in comparison to the newer articles showing an unlikely association between benzene and CML.  While there is some evidence of a link between benzene and CML, it is likely a weak link based on current evidence.  The benchmark for being at least likely as not that an association exists is a possibility of 50% or greater.  The evidence overall does not support a link of that strength.

It is my conclusion (based on the benchmark of a probability of 50% or greater) that it is less likely than not that benzene is not causative for the appellant's CML.

In November and December 2012, the Veteran's attorney submitted an additional medical treatise article in support of this claim.  This study, conducted in 2012, is entitled "Occupational benzene exposure and the risk of chronic myeloid leukemia: a meta-analysis of cohort studies incorporating study quality dimensions."  This study reviewed seventeen studies involving 76 exposed cases and several meta-analyses, including the article by Khalade et. al cited by the VHA expert.  In addition, it cited a study by Schattner et. al. in 2005 which could not come to a definitive conclusion on an association between exposure to benzene and CML due to the relatively few studies and wide confidence levels, but nonetheless concluded that it was "reasonable and prudent to conclude that benzene is causally related to CML."  The authors of the current study indicated that evaluation of the assertion by Schattner et. al. was "difficult" as formal data synthesis was not conducted.  The study results indicated that the overall meta-relative risk (mRR) was non-significantly elevated (1.23; 95% confidence interval (Cl): 0.93-1.63.  The mRRs increased with increasing study quality for all dimensions with a significant elevation for studies with start of follow-up after 1970 (1.67; 95% Cl: 1.02-2.74).  The highest study quality stratum for AML significance and exposure quality showed an elevated but non-significant increased mRR (1.40; 95% Cl: 0.86-2.27 and 1.68; 95% Cl: 0.74-3.84, respectively).  This article concluded as follows:

CONCLUSIONS: Although limited by low statistical power, the current meta-analysis provides support for a possible association of occupational exposure to benzene and the risk of CML.

After a review of the credible lay and medical evidence in its entirety, the Board concludes that the Veteran's CML, which first manifested many years after service discharge, is not causally related to events, disease, or injury during military service, including his presumed benzene exposure.

At the outset, the Board observes that the Veteran has not argued, and the medical evidence does not suggest, the onset of CML during service or to a compensable degree within the first postservice year.  Additionally, there is no lay allegation, or medical evidence, suggesting persistent and/or recurrent CML symptoms since service.  Thus, there is no evidentiary basis to warrant a finding that CML either first manifested during service or to a compensable degree within the first postservice year.

The Board next observes that an assumption has been made that the Veteran's military duties involved benzene exposure.  As stated in the February 2012 VHA opinion request, the controversy in this case concerns whether the Veteran's benzene exposure was causative of his CML.

The most probative and persuasive evidence of record concerning the dispositive issue on appeal consists of the March 2012 VHA opinion, which concluded that it is less likely than not that the Veteran's CML results from his inservice benzene exposure.  First, this opinion was written by a qualified medical expert who is an Associate Professor of Medicine at the University of Minneapolis.  Second, this opinion was based upon an accurate review of the factual history as provided by the Board in the February 2012 opinion request.  Third, the opinion was based upon review of a research of medical literature addressing the statistical association between benzene exposure and CML - and not benzene exposure and leukemia in general. 

On the other hand, the opinions from Dr. R.D.B. are not as persuasive or probative to the question at hand.  Notably, Dr. R.D.B.'s first impressions in 2002 reflected his assessment that the cause of the Veteran's CML was "undetermined" or "may" be linked to long-term benzene exposure.  These reflections are speculative in nature and provide very little confidence in opinion that the Veteran's CML is due to inservice benzene exposure.

Thereafter, the record reflects that Dr. R.D.B. educated himself on the association between benzene exposure and leukemia in general.  Dr. R.D.B. then provides more definitive opinions regarding the etiology between the Veteran's CML and inservice benzene exposure, specifically citing to the fact that the Veteran's only known carcinogen exposure involved his inservice benzene exposure which increased the likelihood in this case.

Yet, the opinion of Dr. R.D.B. is not supported by reference to any to authoritative medical source which specifically links CML to benzene exposure with a reasonable degree of confidence.  It appears from the December 2002 letter that Dr. R.D.B. reviewed the medical treatise records provided by the Veteran.  However, these documents generally speak to a causal relationship between benzene exposure and leukemia in general, and speak to a link between benzene exposure and AML and not CML.  In short, Dr. R.D.B. references no specific medical data to support a conclusion that benzene exposure causes CML.  Dr. R.D.B. is also not correct that benzene exposure is the Veteran's only known carcinogen exposure, as the Veteran has a history of smoking cigarettes which is cited in one study as a possible CML risk factor.

On the other hand, the VHA physician thoroughly discusses the medical treatise documents reviewed by Dr. R.D.B. as well as more recent studies.  The VHA examiner's analysis that these studies at best showed a "weak link" between benzene exposure and CML appears to be fully consistent with the evidence provided.  The overall analysis by the VHA physician is more thorough, authoritative and better supported by reference to current medical studies than the opinions provided by Dr. R.D.B.  In short, the VHA opinion holds significantly greater probative and persuasive weight than the multiple opinions of Dr. R.D.B. 

The Board has also reviewed the medical treatise articles provided by the Veteran.  Notably, the Board has no competence to draw any medical conclusions from these documents.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Nonetheless, the Board observes that these articles do speak to a link between benzene exposure and leukemia in general, and AML in particular.  There is no specific data which requires the Board to conclude that the Veteran's CML results from military benzene exposure.  Yet, these documents had sufficient evidentiary value so as to require review and interpretation by a qualified medical examiner.  In this case, the Board places greater probative weight to the VHA examiner analysis of these findings than Dr. R.D.B., as the VHA examiner specifically considers the statistical analyses supporting the medical conclusions reached in these studies.

The Board acknowledges that the VHA expert did not review the study entitled "Occupational benzene exposure and the risk of chronic myeloid leukemia: a meta-analysis of cohort studies incorporating study quality dimensions," which was recently submitted by the Veteran's counsel.  The study itself concedes being limited by "low statistical power" and at best indicates that there is some "support for a possible association of occupational exposure to benzene and the risk of CML."  The overall mRR was described as "non-significantly elevated" with a "significant elevation" to 1.67; 95% Cl: 1.02-2.74 for studies with start of follow-up after 1970.  This does not vary significantly from the studies reviewed by the VHA expert.  This study only provides additional evidence of a "weak link" between benzene exposure and CML considered by the VHA physician.

The Board has also considered the opinion offered by the Veteran in this case.  As held above, the Veteran has not argued the onset of CML in service or within one year from service.  He has also not described recurrent or persistent CML symptoms since service.  He has voiced his own personal belief that his CML results from benzene exposure.  Yet, the Board finds that the medical opinion from the VHA examiner holds significantly greater probative weight that the Veteran's lay beliefs, as the VHA examiner has greater expertise and training to speak to the complicated medical issue at hand.  There is no doubt of material fact to be resolved in the Veteran's favor as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).  As such, the Board must deny the Veteran's claim of entitlement to service connection for CML.  


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the hepatitis C claim, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the CML claim, a pre-adjudicatory RO letter dated February 2002 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties on the part of himself and VA in developing the claim.  

The Board observes that the Veteran was not provided pre-adjudicatory notice regarding the criteria for establishing an initial disability rating and effective date of award should service connection be established.  However, as the service connection claim is denied, these factors are not implicated and no prejudicial error occurs.

Overall, the Board finds that VA has complied with its notice duties in this case.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs, SPRs, medical and legal documents in the possession of the Social Security Administration, and clinical records from private providers of treatment.  There no outstanding requests to obtain any VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  VA has also obtained translation of medical records recorded in the French language.

Additionally, VA ultimately obtained a VHA opinion which fully and competently addresses the medical treatise materials provided by the Veteran, and the questions posed by the Board.  This examination report contains a well-reasoned analysis which is consistent with the factual record.  Notably, the Veteran has never alleged, his representative has never argued, and the record does not suggest the onset of CML symptomatology during service or within the first postservice year, or persistent or recurrent CML symptoms since service.  As such, the Board finds no evidentiary basis to seek a medical opinion addressing this claim on a continuity basis.

Again, the Board acknowledges the recent receipt of an additional medical treatise article from the Veteran's counsel.  It is argued that the significance of the article "Occupational benzene exposure and the risk of chronic myeloid leukemia: a meta-analysis of cohort studies incorporating study quality dimensions" is so great as to render invalid the factual basis for the VHA examiner.  The study itself conceded it was limited by "low statistical power."  It further noted there was insufficient information to perform a formal assessment (meta-regression) of a qualitative relation between occupational benzene exposure and CML.  Overall, the Board finds that this article provides no significant new information which renders invalid the VHA opinion obtained.

Additionally, the Veteran's counsel argues that the VHA examiner failed to provide an adequate rationale as to why he placed greater probative weight to newer studies rather than an August 2003 study from Shanghai which found a statistically significant increase in the risk of CML in benzene-exposed subjects.  This examiner explained that the studies supporting an association were based on small groups of patients where it was hard to make a statistical association, and he used his own medical training and expertise to weigh the competing studies.  Overall, the Board can find no significant fault in the VHA examiner's reasoning and rationale.

In sum, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim. 



ORDER

The claim of entitlement to service connection for hepatitis C is granted.

The claim of entitlement to service connection for CML is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


